 Case: 2:20-cv-01074-JLG-KAJ Doc #: 37 Filed: 04/09/21 Page: 1 of 4 PAGEID #: 188



                       IN THE UNITED STATES DISTRICT COURT
                        FOR THE SOUTHERN DISTRICT OF OHIO
                                 EASTERN DIVISION


DAMON S. LLOYD,

                       Plaintiff,
        v.                                           Civil Action 2:20-cv-1074
                                                     Judge James L. Graham
                                                     Magistrate Judge Kimberly A. Jolson

DEANNA PETTIT, et al.,

                       Defendants.

                     OPINION AND ORDER & SCHEDULING ORDER

        The matter is before the Court on Defendant’s Motion for Leave to File her Answer (Doc.

29), and Plaintiff’s Motion to Appoint Counsel & Motion for Preliminary Injunction (Doc. 32).

Defendant’s Motion (Doc. 29) is GRANTED, and Plaintiff’s Motion (Doc. 32) is DENIED

without prejudice. Additionally, Plaintiff’s Objection to Answer to Complaint (Doc. 35) is

STRICKEN. Finally, this case needs to get underway, and a scheduling order is below.

   I.        Defendant’s Motion for Leave to File Her Answer (Doc. 29)

        Defendant admits that she missed her deadline to answer the Complaint in this matter, and

she has asked for more time. Under Rule 6(b) of the Federal Rules of Civil Procedure the time to

complete an act required by the rules (or by court order) may be enlarged after the expiration of

that time upon a showing of excusable neglect. The Supreme Court has characterized “excusable

neglect” as an “elastic concept.” Pioneer Inv. Services Co. v. Brunswick Assocs. Ltd. Partnership,

507 U.S. 380, 388 (1993). Meaning, “a court is permitted, where appropriate, to accept late filings

caused by inadvertence, mistakes, or carelessness even when an adequate excuse is not tendered.”

Id. (interal quotation marks omitted).

        Here, defense counsel represents that due to the COVID-19 pandemic, all Ohio Department
 Case: 2:20-cv-01074-JLG-KAJ Doc #: 37 Filed: 04/09/21 Page: 2 of 4 PAGEID #: 189




of Correction and Rehabilitation (“ODRC”) facilities have implemented safety measures to combat

the spread of COVID-19. (Doc. 29 at 2). As part of these precautions, many ODRC employees

are working remotely. (Id.). As a result, says defense counsel, there was a significant delay in

counsel learning that service had been executed in this matter. (Id.). Defense counsel also notes

that he, too, is working remotely and with a heavy caseload. (Id.).

         Although Plaintiff challenges defense counsel’s representations (Doc. 34), the Court finds

that Defendant has shown excusable neglect here. Further, any prejudice to Plaintiff is slight.

Defendant’s answer was due on February 18, 2021 (Doc. 28), and she filed not even two weeks

late, on March 2, 2021 (Doc. 30). Thus, Defendant’s Motion is GRANTED. The Court notes,

however, that it expects Defendant to meet all deadlines going forward.

   II.      Plaintiff’s Motion to Appoint Counsel & Motion for Preliminary Injunction (Doc.
            32), and Plaintiff’s Objection to Answer to Complaint (Doc. 35)

         On March 3, 2021, Plaintiff filed a motion, captioned Judicial Notice Show Cause, Request

for Preliminary Injunction, and Request for Appointment of Counsel. (Doc. 32). The Motion

reads more like a letter or a list of grievances, but regardless, it is not a proper filing before this

Court in this case. This matter has been pending for more than a year and needs to proceed to the

merits. The allegations in the Motion have occurred in the past couple of months. If Plaintiff

wants the Court to address those concerns, a motion for leave to amend needs to be filed, or

Plaintiff needs to file a separate action. Indeed, the Undersigned notes that much of the filing is

about a “Mr. Stevens,” who is not a defendant in this case. Accordingly, to the extent Plaintiff

seeks preliminary injunctive relief in the Motion, that request is DENIED without prejudice

because the claims are not properly before the Court.

         Likewise, Plaintiff’s request for counsel is DENIED without prejudice. Because the

action has not yet progressed to the point that the Court is able to evaluate the merits of Plaintiff’s

                                                  2
 Case: 2:20-cv-01074-JLG-KAJ Doc #: 37 Filed: 04/09/21 Page: 3 of 4 PAGEID #: 190




claim, it is premature to appoint counsel. See Henry v. City of Detroit Manpower Dep’t, 763 F.2d

757, 760 (6th Cir. 1985) (en banc) (“[I]n considering an application for appointment of counsel,

district courts should consider plaintiff’s financial resources, the efforts of plaintiff to obtain

counsel, and whether plaintiff’s claim appears to have any merit.”).

          Additionally, Plaintiff objected to the substance of what Defendant said in her answer. (See

Doc. 35).      But the Federal Rules do not permit such a filing.         Accordingly, the Clerk is

DIRECTED to STRIKE the filing (Doc. 35) from the docket. In the future, Plaintiff will have

other opportunities to challenge Defendant’s representations.

   III.      Scheduling Order

          This case has been pending for over a year, and discovery has not yet begun. Accordingly,

the parties are DIRECTED to proceed expeditiously and make every effort to meet the deadlines

set as follows:

          A. Jurisdiction

   Within fourteen (14) days of the date of this Scheduling Order, each party will serve on each

opposing party or counsel a completed form, as attached to this Scheduling Order, indicating

whether that party consents to disposition of the case by the United States Magistrate Judge. See

28 U.S.C. § 636(c).

          B. Discovery Procedures

          Discovery may proceed and shall be completed by August 9, 2021. For purposes of

complying with this order, all parties shall schedule their discovery in such a way as to require all

responses to discovery to be served prior to the cut-off date, and shall file any motions relating to

discovery within the discovery period unless it is impossible or impractical to do so.




                                                   3
 Case: 2:20-cv-01074-JLG-KAJ Doc #: 37 Filed: 04/09/21 Page: 4 of 4 PAGEID #: 191




         Depositions of any persons who are incarcerated may proceed on such terms and conditions

as the institution shall impose.

         C. Dispositive Motions

         Any dispositive motion shall be filed by September 13, 2021.

         This schedule may be modified upon motion and for good cause shown. See Fed. R. Civ.

P. 16(b)(4).

   IV.      Conclusion

         For the foregoing reasons, Defendant’s Motion for Leave to File her Answer (Doc. 29) is

GRANTED; Plaintiff’s Motion to Appoint Counsel & Motion for Preliminary Injunction (Doc.

32) is DENIED; and Plaintiff’s Objection to Answer to Complaint (Doc. 35) is STRICKEN.




         IT IS SO ORDERED.



Date: April 9, 2021                                 /s/ Kimberly A. Jolson
                                                    KIMBERLY A. JOLSON
                                                    UNITED STATES MAGISTRATE JUDGE




                                                4
